DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 09/02/2022.


Status of Claims


Claims 2-4 and 6-8 have been cancelled. 
Claims 1, 5, and 9 have been amended.
Claim 10 has been added. 
Claims 1, 5, and 9-10 are now pending.

Response to Arguments

Applicant's arguments filed on 09/02/2022 regarding the 35 U.S.C. 101 and 103 rejections of the claims have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that the amended claim include limitations that integrate the alleged abstract ideas into a practical application by reciting a specific manner of controlling the claimed information projector. The Applicant also argues that amended claim 1 is similar to Eligibility Example 37, in that the claim integrates the alleged abstract ideas into a practical application by reciting the limitation “in response to determining that the operator performed the first work operation in the inappropriate manner, the processor controls the information projector to halt projecting second work operation information onto the work object”, etc.
The Examiner respectfully disagrees. The additional elements recited in the claim do not integrate the abstract idea into a practical application because the additional elements do not improve the functioning of a computer itself or improves another technology. Projecting and/or displaying information is considered abstract. Controlling the information projector to halt projecting second work operation information onto the work object in response to determining that the operator performed the first work operation in the inappropriate manner is considered improving upon the abstract idea of providing instructions to an operator (i.e. methods of organizing human activity). As per the 2019 October PEG, an improvement in the judicial exception itself is not an improvement in technology. The Examiner stated in the interview on August 29, 2022, the intervention and/or controlling (i.e. halting of action) must occur within the machine that the operator is using to complete an action, in response to identifying the inappropriate action of the operator, in order for the claims to reflect a practical application similar to Eligibility Example 45. The Examiner also notes that the claims are not similar to Example 37 “Relocation of Icons on a Graphical User Interface” as the claims are not directed towards a graphical user interface. Therefore, the 35 U.S.C. 101 rejection is maintained.
  	As per the 103 rejection, the Applicant argues that the cited references of Weinschenk and Wright taken individually or in combination, fail to disclose or suggest the features of amended independent claim 1.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1 and 9 is made. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 and 9 are objected to because of the following informalities:
Claims 1 and 9 limitation of “a memory storing standard for the first work operation” should read “a memory storing a standard for the first work operation”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 include the limitation of “in response to determining that the operator performed the first work operation in the appropriate manner, the processor causes the information projector to project an image of a work completion button related to the first work operation onto the work object”. The Applicant’s specification states in paragraph [0042] that “the AI component 54 may determine that the work has been completed appropriately when the operator 4 puts the hand above the image of the work completion button”. The Examiner interprets this to mean that the determination that the first work operation is appropriate is made after the work completion button is displayed and activated.  Therefore, claim 10 contradicts what’s stated in the specification. For this reason, claim 10 contain new matter and is rejected under 35 U.S.C. 112(a).
Claim 10 also include the limitation of “wherein, in response to determining that the first work operation performed in the appropriate manner is completed, the processor updates, based on the completed work operation, the standard for the first work operation that i) is stored in the memory and ii) corresponds to the completed first work operation”. The Applicant’s specification does not recite or support the processor updating a standard for the work operation when the operation performed in the appropriate manner is completed. Therefore, claim 10 contains new matter and is rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention, “Work Operation Assurance System”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1, 5, and 9-10 are directed to a statutory category, namely a machine.
Step 2A (1): Independent claims 1 and 9 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, based on the following claim limitations: “project first work operation information on a work object, the first work operation information providing guidance to an operator about a first work operation to be performed by the operator on the work object; obtain image data on an operator performing a first work operation on the work object onto which the first work operation information is projected; receive the image data; compare the first work operation in the image data to the standard for the first work operation; when the first work operation in the image data does not meet the standard for the first work operation, determine that the operator performed the first work operation in an inappropriate manner; and when the first work operation in the image data meets the standard for the first work operation, determine that the operator performed the first work operation in an appropriate manner; wherein, in response to determining that the operator performed the first work operation in the inappropriate manner, halt projecting second work operation information onto the work object, the second work operation information providing guidance to the operator about a second work operation to be performed by the operator on the work object, and wherein, further in response to determining that the operator performed the first operation in the inappropriate manner, reproject the first work operation information onto the work object to facilitate the operator to reperform the first work operation so that the first work operation is reperformed in the appropriate manner and display, based on the obtained image data, information on a movement of the operator at a time when the first work operation was performed in the inappropriate manner or display the first work operation information to facilitate the operator to perform the first work operation again so that the first work operation is reperformed in the appropriate manner and project, based on the obtained image data, information on the movement of the operator at a time when the first work operation was performed in the inappropriate manner”. These claims are directed towards providing workflow instructions to a worker, analyzing performance, and displaying results of the analysis. Dependent claims 5 and 10 further describe the analysis of performance and the processing of the results. Providing workflow instructions to an operator facilitates managing their personal behavior and analyzing and/or evaluating operator performance and displaying results is a form of mental processes. Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract groupings of “Certain Methods of Organizing Human Activity” which includes managing personal behavior including social activities, teaching, and following rules or instructions and Mental Processes which includes observations, evaluations, judgments, and opinions. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis” even if they are claimed as being performed on a computer.  Therefore, claims 1, 5, and 9-10 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 5, and 9-10 recite additional elements of a system comprising an information projector, a display, an imaging unit, a memory, a processor configured to control the information projector to halt and project or reproject information, a display configured to display, a storage configured to store, an input-output device configured to receive and output information, a camera configured to obtain image data, circuitry configured to control, circuitry configured to control the information projector to halt and project or reproject information, the processor causes the information projector to project an image of a work completion button, and the processor updates the standard stored in the memory. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computer and display components that are used to perform the  abstract idea of providing workflow instructions, analyzing performance, and displaying results of the analysis. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1, 5, and 9-10 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 5, and 9-10 recite additional elements of as stated above. As per the Applicant’s specification, an information projector may be a digital light processing (DLP) projector or a liquid crystal projector [0021]; the imaging unit may include a camera that captures a moving image and stereo camera that captures images of a target area [0024]; a memory can be RAM or ROM [0025]; the processor may be a calculator including a microcomputer, an information processing unit such as a central processing unit (CPU), etc. [0025]; the display may be a white board or a screen [0023]; the storage may store various pieces of information and incorporated in the processor [0051]; the input-output device may a personal computer or a tablet device [0053]; and the circuitry includes at least one semiconductor integrated circuit such as at least one processor (e.g. CPU), at least one ASIC, and at least one FPGA [0062]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1, 5, and 9-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weinschenk et al. (US 10,210,607 B1) in view of Wright et al. (US 2021/0035333 A1) and in further view of Ryznar et al. (US 2008/0121168 A1).
As per claim 1 (Currently Amended), Weinschenk teaches a work operation assurance system comprising (Weinschenk e.g. Fig. 1, A digital projection system (DPS) configured to guide builders in the assembly of a workpiece such as a truss (col. 6 lines 17-19).): 
Weinschenk teaches an information projector configured to project first work operation information on a work object, the first work operation information providing guidance to an operator about a first work operation to be performed by the operator on the work object; (Weinschenk e.g. Fig. 1 system 100 include projectors 102 (e.g.,102A-102D) that each project output images (col. 6-7 lines 65-2). Images and additional graphical and text data (e.g. assembly instructions for the human builders) are displayed on the work surface to aid in the assembly of the truss (col. 4 lines 43-47). Users receive orders or instructions from their human-machine interface (HMI) units and receiving orders and truss layouts from the images and text projected onto the TMSTs from one or more of the projectors 102 (col. 9 lines 44-47). The present invention’s projectors provide text information as to the parts and/or tools to be used in the assembly process (col. 13 lines 5-7).)
Weinschenk teaches a display disposed in a vicinity of the work object; (Weinschenk e.g. Figs. 2A and 2B; A web-based human-machine interface (HMI) unit 221 elicits and receives input from a human builder and 60 communicates across projection network 252 to HMI unit 222 and/or projector/camera system 110. HMI unit 222 allows the human users (truss builders) to request images and build-instructions (col. 7 lines 59-64). Textual data is displayed as text projected from the projectors 102 and/or displayed on HMI 222 (col. 9 lines 15-17). The present invention provides ways for multiple user to each communicate by the respective HMI 222 devices (e.g. smartphones or tablets) to respective parts of the system 202 (col. 9 lines 31-37). Users receive orders or instructions from their HMI units and receive orders and truss layouts from the images and text projected onto the TMSTs from one or more of the projectors 102 (col. 9 lines 44-47).)
Weinschenk  teaches an imaging unit configured to obtain image data of the operator performing the first work operation on the work object onto which the first work operation information is projected; (Weinschenk e.g. Fig. 1 system 100 having a plurality of digital cameras 101 (e.g., 101A-101D) that each obtain input images (col. 6-7 lines 65-2). The invention projects different colors of light, different line types, images, and or text information as to the parts and/or tools to be used in the assembly process (i.e. operation information) (cols. 12-13 lines 45-7).  A digital camera obtains input images of the work surface and the components of the workpiece (col. 14 lines 40-42). The image processing of the input images obtained from cameras 101 identifies user’s gestures (col. 10 lines 14-18).)
Weinschenk teaches a memory storing standard for the first work operation; and (Weinschenk e.g. Fig. 2A; The desired pattern (size and geometry) for a given truss (i.e. standard) is obtained from a database stored in truss-file repository 232 (Fig. 2A and (col. 11 lines 5-7).)
Weinschenk teaches a processor configured to (Weinschenk e.g. Fig. 1 system 100 include a processor system 105 (such as a Raspberry Pi® or the like) connected to control operation of its respective camera 101 (such as 101A) and its respective projector 102 (such as 102A) (col. 7 lines 3-6).): 
Weinschenk teaches receive the image data from the imaging unit; (Weinschenk e.g. a camera obtains input images of the work surface and the components of the workpiece (Abstract). The input image data from the calibration cameras is analyzed by the method and system of the present invention to check for defects in the parts (e.g., knots in wood beams) and/or incorrect parts being used (the wrong size or shape of truss plates), and as a result of the analysis, audio, visual, and/or other types of warnings are issued by the system and method in order that the human builders can correct the error or rework a truss having such a defect (col. 4 lines 34-42).)
Weinschenk teaches compare the first work operation in the image data to the standard for the first work operation stored in the memory; (Weinschenk e.g. The plurality of respective image processor systems 105 additionally or alternatively each have image-analysis software and/or hardware to automatically examine the input images 103 and perform image analysis calculations (e.g., feature extraction that identifies and locates features such as table imperfections and tool slots on the table 109 that are used for geometric adjustments of the output images 104, and parts-identification and location to verify that the correct parts are being used and that the parts (such as truss plates and two-by-four beams) are in the correct locations and are substantially defect-free) (col. 7 lines 23-33). The Examiner submits that to verify that parts and/or locations are correct inherently involves a comparison to a standard.) 
Weinschenk  teaches when the first work operation in the image data does not meet the standard for the first work operation stored in the memory, determine that the operator performed the first work operation in an inappropriate manner; and (Weinschenk e.g. The input image data from the calibration cameras is analyzed by the method and system of the present invention to check for defects in the parts (e.g., knots in wood beams) and/or incorrect parts being used (the wrong size or shape of truss plates), and as a result of the analysis, audio, visual, and/or other types of warnings are issued by the system and method in order that the human builders can correct the error or rework a truss having such a defect (col. 4 lines 34-42).)
Weinschenk does not explicitly teach, however, Wright teaches when the first work operation in the image data meets the standard for the first work operation stored in the memory, determine that the operator performed the first work operation in an appropriate manner (Wright e.g. Figs. 1-3; Wright teaches a system for producing an operator characteristic-based visual overlay [0002]. An AR device may be utilized to provide instructions to an operator for performing a task [0010]. The AR device 104 may include and/or be in communication [with] a digital image capturing device that capture live images of the physical environment 102 [0019]. While utilizing the AR device 104 to complete a maintenance task, an operator's actions may be monitored and/or analyzed [0063]. Portions of the maintenance tasks that are completed successfully and/or steps that were skipped in performing the task may be monitored and/or determined [0065].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Weinschenk’s digital projection system to include analyzing image data using artificial intelligence to determine/identify inappropriate task actions as taught by Wright in order to ensure compliance to a work process.
Weinschenk nor Wright do not explicitly teach, however Ryznar teaches wherein, in response to determining that the operator performed the first work operation in the inappropriate manner, the processor controls the information projector to halt projecting second work operation information onto the work object, the second work operation information providing guidance to the operator about a second work operation to be performed by the operator on the work object, and  (Ryznar e.g. Ryznar teaches an operational guide system or assembly guide system adapted to provide visual indicators to an individual to guide sequential actions at a work location (Fig. 1 and [0007]). At least one indicating light may be projected at the work piece to indicate an operation step location [0008]. The control module may be used to monitor cycle times of the individual operational steps and combined operations undertaken at the work station, and to confirm that a proper part has been selected by an operator prior to proceeding to the next operational step [0015]. If the operator 12 selected the proper part as directed by the indicating light 46, control module 20 may terminate the indicating light 46 projecting from directional light device 22 at the storage location 70 and transmit a subsequent command signal 50 to directional light device 24 to project an indicating light 52 to the operational step location 54 on the work piece 14 where the just selected part is to be assembled (i.e. second work operation). However, if control module 20 determines that an incorrect part has been selected as compared to what should have been selected as prompted by the indicating light 46, control module 20 will not provide the subsequent command signal 50 (i.e. halt). An error message may be projected by a light device. For example, the word “error” may be projected onto the surface of the assembly line or work station  [0041].
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Weinschenk in view of Wright’s digital projection system to include commands to halt projection of subsequent work actions if the operator performed the first work operation in an inappropriate manner as taught by Ryznar in order to reduce the occurrence of missed or improperly performed steps (Ryznar e.g. [0006]).
Weinschenk teaches wherein, further in response to determining that the operator performed the first work operation in the inappropriate manner, the processor: causes i) the information projector to reproject the first work operation information onto the work object to facilitate the operator to reperform the first work operation so that the first work operation is reperformed in the appropriate manner and (Weinschenk e.g.  The input image data from the calibration cameras is analyzed by the method and system of the present invention to check for defects in the parts (e.g., knots in wood beams) and/or incorrect parts being used (the wrong size or shape of truss plates), and as a result of the analysis, audio, visual, and/or other types of warnings are issued by the system and method in order that the human builders can correct the error or rework a truss having such a defect (col. 4 lines 34-42). ii) Weinschenk does not explicitly teach, however, Wright teaches the display to display, based on the obtained image data, information on a movement of the operator at a time when the first work operation was performed in the inappropriate manner (Wright e.g. While utilizing the AR device 104 to complete a maintenance task, an operator's actions may be monitored and/or analyzed [0063]. Portions of the maintenance tasks that are completed successfully and/or steps that were skipped in performing the task may be monitored and/or determined [0065]. For example, the information manager 106 may utilize the spatial relationship between markings of respective objects 103-1...103-N to determine a proper installation of the objects 103-1...103-N (e.g. when markings align to form a straight line). Where the markings do not align accordingly, the information manager may cause subsequent iterations of the visual overlay to include text or graphics warning (i.e. notification) that the adjacent objects 103-1...103-N are not properly installed and/or to provide additional installation instructions [0067].) or causes i) the display to display the first work operation information to facilitate the operator to perform the first work operation again so that the first work operation is reperformed in the appropriate manner and ii) the information projector to project, based on the obtained image data, information on the movement of the operator at a time when the first work operation was performed in the inappropriate manner . 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Weinschenk’s digital projection system to include analyzing image data using artificial intelligence to determine/identify inappropriate task actions as taught by Wright in order to ensure compliance to a work process.
As per claim 5 (Currently Amended), Weinschenk in view of Wright and Ryznar teach the work operation assurance system according to claim 1, further comprising: 
Weinschenk does not explicitly teach, however, Wright teaches a storage configured to store i) a product serial number of the work object and ii) a work history of the work object, the work history of the work object including the first work operation information that was previously used to determine that the operator performed the first work operation in the appropriate manner or the inappropriate manner, the product serial number and the work operation information being correlated with each other; and (Wright e.g. The markings may include indications that are detectable and/or translatable by the information manager 106 such as a one-dimensional barcode, a two-dimensional barcode, a three-dimensional bar code, a serial number, etc. [0022]. The markings may communicate information regarding the conditions and/or history of conditions that the objects and/or physical environment have been exposed to [0024]. The information manager 106 may utilize the extracted data to identify information about the objects 103-1 ...103-N, the physical environment 102, and/or a task to be performed by the operator at the physical environment 102. The information manager 106 may reference data 108 stored in a data structure [0027]. The data 108 may include a history of the objects 103-1...103-N and/or the physical environment 102. For example, each time an object 103-1…103-N, such as a part of a machine, is inspected, replaced, installed, repaired, identified, etc., the date, time and operator associated with that action may be logged at data 108. The information manager may recall such data 108 upon recognizing the marking and ascribe the data 108 to each of the objects 103-1…103-N and/or the physical environments 102 based on their corresponding markings or position relative to markings on other objects and/or other portions of the physical environment [0028]. The information manager 106 may utilize the extracted data to identify information about a task to be performed by the operator at the physical environment. The information about the task to be performed may be identified by referencing the data 108 associated with the markings, the marked objects 103-1...103-N and/or the marked portions of physical environment 102 [0035]. The information about the task may include instructions to the operator for performing the task [0038]. The data 108 may include information describing the properties, history, orientation, and/or conditions of the objects and/or the physical environment [0041].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Weinschenk’s digital projection system to include associating product information (e.g. serial number) with work instructions and analyzing task actions using artificial intelligence to determine/identify inappropriate actions as taught by Wright in order to ensure compliance to a work process.
Weinschenk does not explicitly teach, however, Wright teaches an input-output device configured to i) receive the product serial number, ii) in response to receiving the produce serial number, retrieve the work history of the work object correlated with the product serial number from the storage, and ii) output the retrieved work history of the work object. (Wright e.g. Figs. 1-3, The present disclosure may utilize markings present on the objects 103-1...103-N and/or in the physical environment 102 to provide additional data that can be extracted from a digital image [0021]. The markings may be a one-dimensional barcode, a two-dimensional barcode, a three-dimensional bar code, a serial number, etc. [0022]. The markings may communicate information regarding the conditions and/or history of conditions that the objects and/or physical environment have been exposed to [0024]. The markings may be identified utilizing computer vision analysis of a digital image of the physical objects in the physical environment [0075]. Markings extracted from the objects 103-1. . .103 - N and/or the physical environment 102 may facilitate identification of the relevant portions of the data 108 for the objects 103-1 ...103 - N, the physical environment 102 and/or identification of the relevant instructions to an operator to perform task involving the objects 103-1...103-N or the physical environment 102 [0041]. The information manager 106 may utilize the extracted data to identify information about a task to be performed by the operator at the physical environment. The information about the task to be performed may be identified by referencing the data 108 associated with the markings, the marked objects 103-1...103-N and/or the marked portions of physical environment 102 [0035]. The information about the task may include instructions to the operator for performing the task [0038]. The data 108 may include information describing the properties, history, orientation, and/or conditions of the objects and/or the physical environment [0041]. The operator may utilize information such as a history of the objects 103-1...103 - N provided on the visual overlay overlaying the object 103-1...103 - N to determine most recently repaired parts and/or parts approaching recommended maintenance dates that may warrant inspection in the maintenance task [0058].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Weinschenk’s digital projection system to include associating product information (e.g. serial number) with work instructions and analyzing task actions using artificial intelligence to determine/identify inappropriate actions as taught by Wright in order to ensure compliance to a work process.
As per claim 9 (Currently Amended), A work operation assurance system comprising (Weinschenk e.g. Figs. 1 and 2A, A digital projection system (DPS) configured to guide builders in the assembly of a workpiece such as a truss (col. 6 lines 17-19).): 
Weinschenk teaches an information projector configured to project first work operation information on a work object, the first work operation information providing guidance to an operator about a first work operation to be performed by the operator on the work object; (See claim 1a for response.)
Weinschenk teaches a display disposed in a vicinity of the work object; (See claim 1b for response.)
Weinschenk teaches a camera configured to obtain image data of the operator performing the first work operation on the work object on to which the first work operation information is projected; (See claim 1c for response.)
Weinschenk teaches a memory storing standard for the first work operation; and (See claim 1d for response.)
Weinschenk teaches circuitry configured to (See claim 1e for response): 
Weinschenk teaches receive the image data from the camera; (See claim 1e(i) for response.)
Weinschenk teaches compare the first work operation in the image data to the standard for the first work operation stored in the memory; (See claim 1e(ii) for response.)
Weinschenk teaches when the first work operation in the image data does not meet the standard for the first work operation stored in the memory, determine that the operator performed the first work operation in an inappropriate manner; and (See claim 1e(iii) for response.)
Weinschenk in view of Wright teach when the first work operation in the image data meets the standard for the first work operation stored in the memory, determine that the operator performed the first work operation in an appropriate manner (See claim 1e(iv) for response.)
Weinschenk in view of Wright and Ryznar teach wherein, in response to determining that the operator performed the first work operation in the inappropriate manner, the circuitry controls the information projector to halt projecting second work operation information onto the work object, the second work operation information providing guidance to the operator about a second work operation to be performed by the operator on the work object, and  (See claim 1e(v) for response.)
Weinschenk in view of Wright teach wherein, further in response to determining that the operator performed the first work operation in the inappropriate manner, the circuitry: causes i) the information projector to reproject the first work operation information onto the work object to facilitate the operator to reperform the first work operation so that the first work operation is reperformed in the appropriate manner and ii) the display to display, based on the obtained image data, information on a movement of the operator at a time when the first work operation was performed in the inappropriate manner or causes i) the display to display the first work operation information to facilitate the operator to perform the first work operation again so that the first work operation is performed in the appropriate manner and ii) the information projector to project, based on the obtained image data, information on the movement of the operator at a time when the first work operation was performed in the inappropriate manner. (See claim 1e(vi) for response.)
As per claim 10 (New), Weinschenk in view of Wright and Ryznar teach the work operation assurance system according to claim 1, 
Weinschenk in view of Wright do not explicitly teach, however, Ryznar teaches wherein, in response to determining that the operator performed the first work operation in the appropriate manner, the processor causes the information projector to project an image of a work completion button related to the first work operation onto the work object, 
Ryznar teaches in response to determining that the operator performed the first work operation in the appropriate manner, providing a work completion button related to the first work operation (Ryznar e.g. Ryznar teaches  an operational guide system or assembly guide system adapted to provide visual indicators to an individual to guide sequential actions at a work location [0007]. The operational guide system provides confirmation that the tasks have been fully completed in the proper order [0015]. The controller may be adapted to receive at least one confirmation signal indicative of a completion of an assembly action, the at least one confirmation signal being either a manually input signal and an automated input signal. A manual input signal may be transmitted by an operator in response to completion of an assembly action by the operator selectively actuating a foot pedal and a push button [0009]. For example, upon completion of a particular operation step, the operator 12 actuates the foot pedal 30 to transmit a confirmation signal 56 (FIG. 2) to the control module 20 verifying that the operation step has been completed [0025]. Although illustrated as a foot pedal 30, it should be understood that numerous alternative confirmation modules 28 may be utilized and still function as intended within the scope of the present invention. For example, confirmation module 28 may be constructed as a pressure sensitive mat, push button, toggle switch, palm button, light curtain, touch screen, touch pad, or the like, which is constructed to be depressed, switched, or otherwise activated by a manual action of the operator 12 [0044]. Display screen 142 also includes a manual confirmation button 150 that may be used to provide a confirmation signal to a control module (Fig. 5 and [0063]). The Examiner submits that the Applicant’s projected image of a completion button is an alternative to Ryznar’s confirmation module (e.g. foot pedal, push button, touch screen, etc.) that provides the operator a manual mechanism to confirm completion of a task and to provide a signal to the processor and/or confirmation module.)
Ryznar also teaches projecting an image related to the first work operation onto the work object (Ryznar e.g. Fig. 1, The operational guide system comprises at least one directional light device operable to project and target at least one indicating light in response to the at least one command signal from the control module [0007]. At least one indicating light may be projected at the work piece to indicate an operation step location [0008]. The at least one indicating light may be selectively configurable to form at least one selected from the group consisting of a number, a word, a letter, a shape, a figure, a picture, an animation, or a video [0010]. The projected indicating lights can be configured into a desired shape, pattern, or form including shapes and characters shown in Figs. 1A-1L [0037].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Weinschenk in view of Wright’s digital projection system to include providing a work completion button as taught by Ryznar in order to confirm that the tasks have been fully completed in the proper order (Ryznar e.g. [0015]).
Weinschenk in view of Wright do not explicitly teach wherein, in response to receiving a user selection of the work completion button, the processor determines that the first work operation is performed in the appropriate manner and that the first work operation performed in the appropriate manner is completed, and (Ryznar e.g. The operational guide system provides confirmation that the tasks have been fully completed in the proper order. The control module may be used to monitor cycle times of the individual operational steps and combined operations undertaken at the work station, and to confirm that a proper part has been selected by an operator prior to proceeding to the next operational step [0015]. Upon completion of a particular operation step, the operator 12 actuates the foot pedal 30 to transmit a confirmation signal 56 (FIG. 2) to the control module 20 verifying that the operation step has been completed. The control module 20 may then send another command signal 49, 50 to one of the directional light devices 22, 24 to indicate the next operation step, or may release the work piece 14 to a subsequent work station 58, 60 for further operations if all required pick and assembly steps have been properly completed [0025].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Weinschenk in view of Wright’s digital projection system to include commands to halt projection of subsequent work actions if the operator performed the first work operation in an inappropriate manner as taught by Ryznar in order to reduce the occurrence of missed or improperly performed steps (Ryznar e.g. [0006]).
Weinschenk does not explicitly teach, however Wright teaches, in response to determining that the first work operation performed in the appropriate manner is completed, the processor updates, based on the completed work operation, the standard for the first work operation that i) is stored in the memory and ii) corresponds to the completed first work operation. (Wright e.g. While utilizing the AR device 104 to complete a maintenance task, an operator's actions may be monitored and/or analyzed such as length of time spent on performing portions of the maintenance task. Such time spent on task observations may be utilized by the information manager 106 to make a determination of a familiarity or expertise level that the operator has for that portion of the task. The information manager 106 may reduce the amount of information (i.e. update) that is included in a visual overlay next time the operator performs the same task  or in subsequent iterations of the visual overlay for performing the task at hand [0063]. Where an operator has successfully completed a portion of the maintenance task, the information manager 106 may cause information about the task to be displayed in the subsequent iterations of the visual overlay may be reduced [0065].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Weinschenk’s digital projection system to include in response to determining appropriate completion of work operation, updating the standard for the work operation as taught by Wright in order to avoid providing inappropriate, repetitive, and/or unnecessary instructions to an operator (Wright e.g. [0010]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624